Citation Nr: 0004565	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the April 1946 rating decision was clearly and 
unmistakably erroneous in failing to assign a rating for 
injury to Muscle Group II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

In a rating decision dated in March 1997, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, found that a rating decision dated April 3, 1946, 
did not contain clear and unmistakable error in evaluating 
the veteran's service-connected gunshot wound of the right 
shoulder as 10 percent disabling.  The veteran disagreed with 
this determination, but in a decision dated in February 1998, 
the Board of Veterans' Appeals (Board) upheld the RO's denial 
of the claimed benefit.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in April 1999, the Court dismissed 
the appeal with respect to a claim of clear and unmistakable 
error in a rating decision dated in 1948.  However, the Court 
vacated that part of the Board's decision denying the 
veteran's claim of clear and unmistakable error in the rating 
determination of April 1946 and remanded the matter to the 
Board for further proceedings consistent with the Court's 
decision.  

Because the veteran, through his counsel, limited the 
arguments before the Court to the issue of whether the RO 
committed clear and unmistakable error in April 1946 in 
failing to assign an evaluation for an injury of Muscle Group 
II, the Court deemed abandoned any appeal with respect to the 
issue of whether the 1946 rating decision was clearly and 
unmistakably erroneous in failing to assign a rating for 
injury of Muscle Group III, citing Ford v. Gober, 10 Vet. 
App. 531, 535 (1997); Grivois v. Brown, 6 Vet. App. 136, 138 
(1994) (issues or claims not argued on appeal are deemed 
abandoned); and Bucklinger v. Brown, 5 Vet. App. 435, 436 
(1993).  Copies of the Court's decision and the briefs of the 
parties have been placed in the claims file.  

In August 1999, the veteran requested a hearing before the 
Board.  Later that month, the Board afforded the veteran and 
his representative the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  In 
September 1999, the veteran reported that he did not have 
anything further to add to the record and requested that the 
case be reviewed for final decision.  However, in October 
1999, the veteran testified before the undersigned Board 
member with respect to the issue on appeal.  His 
representative submitted a written argument in support of the 
appeal in December 1999, and the case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran sustained a gunshot wound to the upper 
posterior portion of the right arm and right axilla in 
service that required cleaning and eventual removal of a 
foreign body, without infection, damage to the bone, or 
prolonged hospitalization.  

2.  The gunshot wound sustained by the veteran while on 
active duty in July 1943 involved muscle groups II and III of 
the major upper extremity.  

3.  An April 3, 1946, rating decision granted service 
connection for a gunshot wound, Group IV, intrinsic shoulder 
girdle muscles, right, moderate muscle injury, evaluated as 
10 percent disabling from separation.  

4.  The veteran did not appeal this decision following 
written notification thereof on April 4, 1946.  

5.  The failure of the RO to assign a rating under Code 3164 
(Muscle Group II), 1933 rating schedule, for service-
connected residuals of a gunshot wound of the right shoulder, 
effective between March 17 and March 31, 1946, was not 
outcome determinative with respect to the rating decision of 
April 3, 1946.  

6.  The evidence before the rating board on April 3, 1946, 
demonstrated that the veteran had sustained moderate injury 
of Muscle Group II of the major upper extremity.  


CONCLUSIONS OF LAW

1.  An increased evaluation for residuals of a gunshot wound 
of the right shoulder between March 17 and March 31, 1946, 
based on clear and unmistakable error in a rating decision of 
April 3, 1946, is not warranted.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936, to 
December 31, 1957.  

2.  A 20 percent evaluation for residuals of a gunshot wound 
of the right shoulder, Muscle Group II, effective from April 
1, 1946, based on clear and unmistakable error in a rating 
decision of April 3, 1946, is warranted.  Veterans Regulation 
No. 2(a), pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936, to 
December 31, 1957.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is essentially contend by and on behalf of the veteran 
that the April 1946 rating decision that granted service 
connection for right shoulder disability contains clear and 
unmistakable error.  It is maintained that the veteran was 
evaluated under the rating code for the incorrect muscle 
group and that an evaluation in excess of 10 percent would 
have been assigned if the rating code for the correct muscle 
group had been used to rate his disability.  It is contended 
that the rating decision erred in evaluating his disability 
under the rating code for injuries to Muscle Group IV instead 
of Muscle Group III, which is the diagnostic code under which 
he is currently evaluated.  It is averred that a June 1965 
Board decision implied that there



was error in the original decision when it changed the rating 
code for the veteran's gunshot wound residuals to Muscle 
Group III.  

Factual Background

The service medical records reveal that the veteran was 
wounded in action on New Georgia in the Solomon Islands on 
July 20, 1943, when he sustained a wound to his right upper 
arm from an enemy machine gun bullet.  He was given emergency 
first aid by a Medical Officer, who treated the wound with 
sulfanilamide powder.  A shoulder dressing was applied, but a 
tetanus shot was not given.  A physical examination revealed 
that the entrance wound was located in the upper posterior 
portion of the right arm.  No exit wound was noticeable.  The 
veteran was transferred for hospitalization.  On examination 
on July 21, 1943, at a Naval hospital on Tulagi in the 
Solomons, it was reported that the veteran was in no apparent 
distress and that his general condition was good.  It was 
further reported that while advancing against a Japanese 
machine gun nest, the bullet struck the veteran "while he 
was just falling into a prone position."  The bullet wound 
measured one inch in the upper posterior portion of the right 
arm.  The wound was clean with no infection.  It was cleansed 
with ether and sulfanilamide powder and was bandaged.  
Tetanus toxoid was administered.  By July 24, 1943, the wound 
was dry, and there was very little soreness.  The veteran was 
discharged to duty on July 30, 1943.  

Additional service medical records show, however, that the 
veteran was received aboard USS RIXEY (APH-3), a hospital 
transport ship, on August 13, 1943, for further treatment for 
the wound to his right shoulder.  X-rays revealed a 25-
caliber bullet in the flesh of the right axilla in the 
midaxillary line overlying the 5th rib.  It could not be felt 
by palpation, and removal was deferred.  On August 17, 1943, 
the veteran was transferred to a Naval mobile hospital for 
further treatment.  On admission to the mobile hospital on 
that date, it was reported that the veteran had had 
persistent pain in the right axilla and limitation of motion 
of the right shoulder since his injury.  On examination, 
there was a well-healed scar that was one centimeter in 
diameter and was about three centimeters above the posterior 
axillary fold.  A foreign body was felt just below the apex 
of the axilla and appeared to be in the latissimus dorsi 
muscle.  The remainder of the examination was normal.  Two 
days following admission, novocaine was administered and the 
foreign body was surgically removed.  The stitches were 
removed on August 25, 1943, and the wound was found to be 
healed.  The veteran was discharged to duty well on August 
31, 1943.  

The service medical records thereafter show that the veteran 
was treated for malaria, which ultimately led to his 
discharge from service due to physical disability.  Service 
medical record dated in October 1943 reflect the history of 
his wounding and reveal a well-healed scar on his posterior 
right shoulder with normal function.  Service medical records 
dated in April 1944 show a bullet wound scar of the right 
shoulder with normal extremities on physical examination.  
Service medical records dated in May 1944 again reflect the 
history of the wound but indicate that a physical examination 
was essentially negative.  A May 1945 physical examination 
also showed a history of the gunshot wound of the right 
shoulder, but an examination of the extremities was normal.  
A surgical consultation in July 1945 revealed no orthopedic 
complaints, except for some aching in the right shoulder when 
it rained.  

The rating decision dated in April 1946 established service 
connection for:  "GUNSHOT WOUND, GROUP IV INTRINSIC SHOULDER 
GIRDLE MUSCLES, RIGHT, MOD. MUSCLE INJURY" on the basis of 
the service medical records.  A 10 percent evaluation was 
assigned, effective from separation, under Diagnostic Code 
3166 of the 1933 Schedule for Rating Disabilities (rating 
schedule).  In a letter dated April 4, 1946, the veteran and 
his representative at that time were informed in writing of 
this determination.  However, an appeal was not initiated, 
and the rating action of April 3, 1946, became final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936, to December 31, 1957.  

A rating decision dated in March 1948 revised the prior 
rating determination to reflect evaluation of the service-
connected disabilities (malaria and gunshot wound residuals) 
under the 1945 rating schedule that became effective on April 
1, 1946.  The right shoulder gunshot wound residuals were 
rated as 10 percent disabling under Diagnostic Code 5304, 
effective from April 1, 1946.  The rating action shows that 
the gunshot wound residuals were rated 10 percent disabling 
under the prior rating schedule from March 17, to March 31, 
1946.  Thus, the evaluation assigned under the new diagnostic 
code did not change the actual percentage evaluation 
assigned.  

The first post service VA examination was conducted in June 
1948, when the veteran complained that his right shoulder had 
a tendency to tighten up, especially with heavy lifting.  On 
examination, there was a small one-half inch circular scar on 
the posterior axillary wall, right point of entrance, and 
there was a 11/2-inch scar on the chest wall in the axillary 
space.  There was tenderness of the trapezius muscle, but 
there was no muscle loss or loss of motion.  The 10 percent 
evaluation was thereafter continued under Diagnostic Code 
5304.  

In June 1965, however, the Board granted an increased 
evaluation for residuals of a gunshot wound of the right 
shoulder, finding that the residuals were more appropriately 
rated at 20 percent disabling under Diagnostic Code 5303 for 
moderate injury to Muscle Group III than 10 percent disabling 
under Muscle Group IV.  The evaluation was made effective 
from September 17, 1962.  

By a rating decision dated in March 1982, the evaluation for 
residuals of the right shoulder gunshot wound was increased 
to 40 percent disabling under Diagnostic Code 5303, effective 
from February 1981, based on severe muscle injury.  At a VA 
hospital in January 1983, the veteran underwent resection of 
the distal one centimeter of the right clavicle due to 
osteoarthritis in the acromioclavicular joint.  A rating 
decision in July 1983 granted paragraph 30 benefits from 
January 17 to April 1, 1983, with a 40 percent evaluation 
assigned until October 1, 1983, when a 30 percent evaluation 
was granted under Diagnostic Code 5303.  

The Board in May 1985 denied a disability rating in excess of 
30 percent for residuals of a gunshot wound of the right 
shoulder under Diagnostic Code 5303, finding that the 
residuals were no more than moderately severe in nature.  

In September 1989, the Board denied a disability rating in 
excess of 30 percent for residuals of a gunshot wound of the 
right shoulder with damage to Muscle Group III.  The 30 
percent evaluation remains in effect.  

Analysis

For clear and unmistakable error to exist in a prior final 
rating decision,  

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting from 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

In April 1946, the veteran's right shoulder wound was 
initially rated under Code 3166 of the 1933 rating schedule 
involving Group IV, intrinsic shoulder girdle muscles.  
Although the levels of disability were unchanged when the 
1945 rating schedule took effect on April 1, 1946, the 
function of inward rotation of the shoulder was moved from 
Group II (Code 3164, 1933 Schedule), extrinsic shoulder 
girdle muscles, to Diagnostic Code 5304, intrinsic muscles of 
the shoulder girdle.  However, the criteria for rating 
injuries of Muscle Group IV remained unchanged.  

For rating purposes, the intrinsic muscles of the shoulder 
girdle are (1) the supraspinatus; (2) infraspinatus and teres 
minor; (3) subscapularis; and (4) coracobrachialis.  
38 C.F.R. § 4.73, Diagnostic Code 5304 (effective April 1, 
1946).  

Under Diagnostic Code 5304, a noncompensable evaluation was 
warranted for slight muscle injury to Muscle Group IV; a 10 
percent evaluation required moderate injury; a 20 percent 
evaluation required moderately severe injury.  A 30 percent 
evaluation was for assignment if severe injury to Muscle 
Group IV of the major upper extremity was shown.  38 C.F.R. 
§ 4.73, Diagnostic Code 5304.  

An evaluation under Diagnostic Code 5302, as in effect on 
April 1, 1946, involved the extrinsic muscles of the shoulder 
girdle, which for rating purposes are (1) the Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres 
major; (3) pectoralis minor; and (4) rhomboid.  Their 
function is depression of the arm from vertical overhead to 
hanging at the side, (1, 2); downward rotators of the scapula 
(3, 4); (teres major although technically an intrinsic muscle 
is included with the latissimus dorsi); muscles 1 and 2 act 
with Muscle Group III in forward and backward swing of the 
arm.  38 C.F.R. § 4.73, Diagnostic Code 5302 (effective April 
1, 1946).  

Whether rated under the 1933 schedule or the 1945 schedule, 
the latissimus dorsi and teres major muscles were considered 
part of Muscle Group II.  However, a moderate injury to 
Muscle Group II under the 1933 schedule yielded a 10 percent 
evaluation, while a moderate injury to the same muscle group 
under the 1945 schedule yielded a 20 percent evaluation.  

The question is therefore whether it is clear from the 
evidence that was before the rating board in April 1946 that 
Muscle Group II was involved in the injury caused by the 
track of the machine gun bullet that struck the veteran.  
Here it is important to emphasize not what the Board did in 
1965 but what the service medical records showed in 1946, as 
only the service medical records were before the rating board 
when the initial rating was assigned.  

The evidence of involvement of Muscle Group II was the report 
on admission to a Naval mobile hospital on August 17, 1943, 
that a foreign body was felt just below the apex of the 
axilla that appeared to be in the latissimus dorsi muscle.  
Although this description suggested the presence of the 
foreign body in the latissimus dorsi muscle, it did not 
definitively establish it.  However, X-rays a few days 
previously visualized a bullet in the flesh of the right 
axilla in the midaxillary line overlying the 5th rib.  The 
bullet could not then be felt on palpation, and removal was 
deferred.  This evidence suggests that the foreign body 
shifted positions in the intervening days between the X-rays 
on August 13, and the hospital admission on August 17, 
although, again, this is not definitively proven.  
Nevertheless, the position of the bullet on X-ray 
examination, which would seem the more precise method of 
establishing the anatomical location of the bullet, indicates 
that the bullet was lodged either in the latissimus dorsi 
muscle or the teres major muscle, both muscles of Muscle 
Group II.  The rating board in April 1946 thus failed to 
evaluate injury to Muscle Group II.  

The description of the initial injury indicates that the 
bullet struck, while the veteran was "just falling into a 
prone position," about three centimeters above the posterior 
right axillary fold in the deltoid region (Muscle Group III) 
and penetrated to the muscles of overlying the 5th rib in the 
midaxillary line (Muscle Group II).  It is difficult to see 
how any other conclusion could have been reached by the 
rating board in April 1946 given the X-ray evidence of the 
location of the bullet and the evident track of the bullet.  
However, the aggregate damage caused by the bullet is not 
shown to have resulted in more than moderate injury at that 
time.  

Under the rating criteria that became effective on April 1, 
1946, muscle injuries in the same anatomical region such as 
the shoulder girdle and arm were not to be combined; rather, 
the rating for the major muscle group affected was to be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a).  These provisions were unchanged from the 1933 
rating schedule.  

Under the 1933 rating schedule, moderate muscle injury was 
shown by scars indicating a through-and-through or deep 
penetrating wound of relatively short track or through a 
relatively limited area of muscle tissue.  There was an 
absence, or slight evidence of prolonged infection with 
drainage, and there were "[t]ests of function compared with 
the sound side."  

Under the 1945 rating schedule, through-and-through or deep 
penetrating wounds of relatively short track through muscle 
tissue by a single bullet or small shell or shrapnel fragment 
were to be considered to be at least moderate in degree.  
There was an absence of the explosive effect of a high 
velocity missile and of residuals of debridement or of 
prolonged infection.  38 C.F.R. § 4.56(b) (effective April 1, 
1946).  

Under the 1933 rating schedule, moderately severe disability 
of muscles was shown by scars indicating the track of the 
missile or fragments through important muscle groups with 
relatively prolonged infection with drainage.  Palpation 
indicated moderately severe fascial or muscle tissue loss or 
abnormal resistance compared with the sound side.  Tests of 
strength and resistance of the muscle groups involved 
compared with the sound side gave positive evidence of marked 
or moderately severe loss.  

Under the 1945 rating schedule, moderately severe disability 
of muscles resulted from a through-and-through or deep 
penetrating wound by a high velocity missile of small size or 
by a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, and 
intermuscular cicatrization.  38 C.F.R. § 4.56(c) (effective 
April 1, 1946).  Objective findings in such cases included 
entrance and, if present, exit scars that were relatively 
large and so situated as to indicate the track of the missile 
through important muscle groups; there were indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance of muscle groups involved, compared 
with the sound side, gave positive evidence of marked or 
moderately severe loss.  Id.  

Although the veteran was hospitalized during service for his 
right shoulder wound, which eventually required surgical 
removal of the retained bullet, there is no evidence in the 
service medical records of prolonged infection with drainage, 
significant impairment of muscle function - range of motion 
was not significantly limited - or of any chronic muscle 
weakness compared with the left.  By the end of August 1943, 
he was well and was discharged to duty.  His further medical 
problems resulted entirely from relapsing malaria, which led 
to his separation from service.  However, his service medical 
records between the end of August 1943 and his discharge from 
service in March 1946 show that the veteran's right shoulder 
disability was noted essentially by history; very few 
residuals of his gunshot wound remained, except for a 
complaint on a surgical consultation in July 1945 of some 
aching in the shoulder when it rained.  Although the veteran 
testified in October 1999 to severe pain and weakness of the 
right shoulder following the gunshot wound in service, the 
service medical records do not support the degree of severity 
of muscle injury the veteran now claims.  

The Board is of the opinion that the aggregate muscle injury 
shown in April 1946 was no more than moderate in degree and 
that a 10 percent evaluation under Code 3164 (Group II), 1933 
rating schedule, was all that was warranted at that time.  As 
the rating thus assigned would have resulted in a level of 
evaluation no greater than that granted under Code 3166 
(Group IV), clear and unmistakable error is not demonstrated.  
See Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999) (a showing of clear and 
unmistakable error in a prior final regional office decision 
requires a showing that the error would manifestly have 
changed the outcome of the prior decision).  Cf. Glover v. 
West, 185 F.3d 1328, 1330-31, fn. 2 (Fed. Cir. 1999) 
(applying the incorrect version of the regulation governing 
reexaminations was harmless, where the relevant portions of 
the two versions were not materially different from each 
other, and the Court of Appeals for Veterans Claims' 
interpretation of the regulation applied equally to both 
versions).  

However, the rating criteria for evaluating injuries to 
Muscle Group II underwent significant change under the 1945 
rating schedule.  Under Diagnostic Code 5302, a 
noncompensable evaluation was warranted for slight muscle 
injury to Muscle Group II; a 20 percent evaluation required 
moderate injury; a 30 percent evaluation required moderately 
severe injury to Muscle Group II of the major upper 
extremity.  A 40 percent evaluation was for assignment if 
severe injury to Muscle Group II of the major upper extremity 
was shown.  38 C.F.R. § 4.73, Diagnostic Code 5302 (effective 
April 1, 1946).  These changes in the level of evaluation 
clearly constituted a liberalizing change in 1946, which then 
as now could not be applied prior to the effective date of 
the change.  Thus, the Board concludes that the April 1946 
rating determination did not contain clear and unmistakable 
error in the evaluation of the right shoulder gunshot wound 
prior to April 1, 1946.  However, the Board finds that there 
was clear and unmistakable error by the rating board in April 
1946 in failing to assign a 20 percent evaluation for 
moderate muscle injury under Diagnostic Code 5302, effective 
from April 1, 1946.  

This is not merely a matter of the interpretation and 
weighing of the evidence before the rating board in 1946, 
which would not, by itself, constitute clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Rather, this is a matter of an anatomical misidentification 
in the evidence before the rating board combined with the 
inevitable failure to apply the correct diagnostic code 
providing for a 20 percent evaluation for the major muscle 
group involved.  


ORDER

An increased evaluation for residuals of a gunshot wound of 
the right shoulder between March 17 and March 31, 1946, based 
on clear and unmistakable error in a rating decision of April 
3, 1946, is denied.  

A 20 percent evaluation for residuals of a gunshot wound of 
the right shoulder, Muscle Group II, effective from April 1, 
1946, based on clear and unmistakable error in a rating 
decision of April 3, 1946, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

